     Case 2:19-cv-00447 Document 8 Filed 07/23/19 Page 1 of 2 PageID #: 84


                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


JASON WEBB,

             Plaintiff,

v.                                    Civil Action no. 2:19-cv-00447

STEVEN L. PAINE, State
Superintendent of Schools, in
his individual capacity and
official capacity; and JAN
BARTH, Assistant State
Superintendent of Schools, in
her individual capacity and
official capacity,

             Defendants.


                             ORDER AND NOTICE

          Pursuant to L.R. Civ. P. 16.1, it is ORDERED that the
following dates are hereby fixed as the time by or on which
certain events must occur:

08/12/2019       Motions under F.R. Civ. P. 12(b), together with
                 supporting briefs, memoranda, affidavits, or other
                 such matter in support thereof. (All motions
                 unsupported by memoranda will be denied without
                 prejudice pursuant to L.R. Civ. P. 7.1 (a)).
08/22/2019       Last day for Rule 26(f) meeting.
08/29/2019       Last day to file Report of Parties’ Planning
                 Meeting. See L.R. Civ. P. 16.1.

09/05/2019       Scheduling conference at 9:30 a.m. at the Robert C.
                 Byrd United States Courthouse in Charleston, before
                 the undersigned, unless canceled. Lead counsel
                 directed to appear.
09/12/2019       Entry of scheduling order.
09/23/2019       Last day to serve F.R. Civ. P 26(a)(1) disclosures.
   Case 2:19-cv-00447 Document 8 Filed 07/23/19 Page 2 of 2 PageID #: 85


           The Clerk is requested to transmit this Order and
Notice to all counsel of record and to any unrepresented
parties.

                                        DATED: July 23, 2019
